UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6035



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JEMAL WALTER WILLIAMS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-94-210-7)


Submitted:   April 27, 2006                    Decided: May 5, 2006


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jemal Walter Williams, Appellant Pro Se. David Calhoun Stephens,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jemal Walter Williams appeals the district court’s order

denying his motion to modify his term of imprisonment.     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See United States

v. Williams, No. CR-94-210-7 (D.S.C. Dec. 22, 2005).   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 2 -